DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/924,995 was filed on 07/09/2020, and claims no prior priority.

Response to Amendment
Applicant’s amendment dated 08/10/2022, in which claim 15 was amended, claims 21 and 22 added, claim 16 canceled, has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 22 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Nishitani (US 20140061742 A1).
Regarding claim 15, Nishitani discloses an apparatus (DRAM, fig 1b-1d), comprising: a memory cell array comprising microelectronic devices (FETs with saddle fins, para 0048), at least one of the microelectronic devices comprising: 
features (101) comprising silicon (silicon para 0060), each feature of at least one pair of the features comprising: a lower portion (portion of 101 laterally aside sidewall of 200) with a tapering sidewall (fig 1c) adjacent a trench (space filled with 200, trench para 0060) at least partially filled with insulative material (200); 
and a fin portion (portion of 101 laterally aside 312a) above the lower portion, the fin portion comprising a sidewall (lateral boundary of 312a and 101) defining a different slope (fig 1c) above the insulative material than a slope of the tapering sidewall of the lower portion of the feature; 
and elongate conductive structures (312a, 312b) above the features, the elongate conductive structures comprising portions laterally adjacent the fin portion of the each feature of the at least one pair of the features (saddle positions, fig 1c),
the elongate conductive structures being arranged parallel to one another (multiple word lines 300b extending in the x’ axis, fig 1a) and parallel to a first horizontal axis (x’), and doped features (102) comprising the silicon and at least one dopant (impurity, para 0065), the doped features spacing the elongate conductive structures from one another (formed on 101 to sides of WL, para 0056) along a second horizontal axis (axis perpendicular to x’, fig 1) perpendicular to the first horizontal axis (separating the WL perpendicular to x’, fig 1), the doped features extending to a higher elevation (102 higher than WL 312b, fig 1b) than the fin portions of the features (fin portion 101 of fig 1C is beneath the WL, and 102 is above the WL fig 1B, thus 102 extends to a higher elevation than the fin portion).  
Regarding claim 22, Nishitani further discloses the doped features have sidewalls exhibiting a slope within one degree of vertical (102 coplanar and vertical with 313, fig 1B).

    PNG
    media_image1.png
    407
    527
    media_image1.png
    Greyscale




Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Nishitani (US 20140061742 A1) in view of Sung (US 20160351565 A1).
Regarding claim 17, Nishitani does not disclose, within the trench, at least one additional elongate conductive structure extending substantially perpendicular to the elongate conductive structures; and wherein the insulative material is interposed between the at least one additional elongate conductive structure and the lower portion of the feature.
However, elongate structures are often inserted into isolation trenches in order to, for example, adjust the stresses of the adjacent material.  For example, Sung discloses:
within the trench (T1, fig 1c Sung), at least one additional elongate conductive structure (124, of polysilicon) extending substantially perpendicular (vertically, fig 1c) to the elongate conductive structures (152); and 
wherein the insulative material (122, 126) is interposed between the at least one additional elongate conductive structure and the lower portion of the feature (lower part of F1).
A person having ordinary skill in the art at the time of filing could insert the elongate structures of Sung into the insulative material in the isolation trenches of Nishitani.  In the combination, the isolation trenches of Nishitani would continue to provide insulation, while the liner of Sung would continue to adjust the tensile stress applied to the channel, as disclosed by Sung at e.g. para 0075.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claim(s) 18, 19, are rejected under 35 U.S.C. 103 as being obvious over Nishitani (US 20140061742 A1) in view of Chang (US 20140252428 A1).
Regarding claim 18, Nishitani discloses that sidewalls of the elongate conductive structures define a slope (sloped sidewall between 101 and 312a, fig 1C).
Nishitani arguably does not expressly disclose that the slope is of at least eighty-nine degrees relative to an upper surface of the insulative material. 
However, differences in relative degree of slope will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical such that the difference is productive of unexpected results. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality of the slope is of at least eighty-nine degrees relative to an upper surface of the insulative material, it would have been obvious to one of ordinary skill in the art to modify the slope (i.e., offset) between the metal wordline and the insulating material in the device of Nishitani through routine experimentation. 
The specification contains no disclosure of either the critical nature of the claimed slope (i.e., offset) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In addition, Chang discloses that sidewalls of the elongate conductive structures define a slope of at least eighty-nine degrees (50 coplanar with sidewall 33e, fig 12; having slope defined in para 0021-0022; substantially vertical para 0025) relative to an upper surface of the insulative material.
Thus, one of ordinary skill in the art at the time of filing could have adjusted the slope in the same way to the device of Nishitani to predictably result in a functioning wordline.  
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  

    PNG
    media_image2.png
    398
    498
    media_image2.png
    Greyscale

Regarding claim 19, the combination of Nishitani and Chang of claim 18 further discloses wherein the slope of the tapering sidewall of the lower portion is within one degree of vertical (substantially vertical, Chang para 0015; tilt angle alpha defining S1; S1 being greater than 30 which is cotangent of tilt angle; thus tilt angle 0-1.8 degrees from vertical.  Para 0021-0022).
Additionally, differences in relative degree of slope will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical such that the difference is productive of unexpected results. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality of the slope of the tapering sidewall of the lower portion is within one degree of vertical, it would have been obvious to one of ordinary skill in the art to modify the slope (i.e., offset) between the metal wordline and the insulating material in the device of Nishitani through routine experimentation. 
The specification contains no disclosure of either the critical nature of the claimed slope (i.e., offset) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  the available art of record does not disclose or render obvious the at least one additional elongate conductive structure comprises one or more of titanium (Ti), tungsten (W), ruthenium (Ru), cobalt (Co), an alloy of any of the foregoing, or one or more compounds or combinations of any of the foregoing, in combination with the other limitations of claims 17 and 15.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Lee US 20090140320 A1 discloses shaped wordline isolation trenches, e.g. fig 1
Lee US 20120007162 A1 discloses shaped wordline isolation trenches, e.g. fig 3B
Uchiyama US 20090200593 A1 discloses advantages of vertically separating an upper source/drain and lower wordlines, e.g. para 0100-102, figs 19a-21d.

    PNG
    media_image3.png
    439
    567
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    561
    489
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    436
    524
    media_image5.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 – 6 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/THS/
Examiner, AU 2817